Citation Nr: 1811970	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and adjustment disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In January 2016, the Board remanded the claim for further evidentiary development and adjudication. 

The Board finds that additional remand is required to the Agency of Original Jurisdiction (AOJ), as in-service stressors were not confirmed.  Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required regarding the Veteran's claim for acquired psychiatric disability. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration. 

In the September 2012 VA examination, the Veteran reported some circumstances that could have involved marked fear of hostile military activity while in Vietnam.  In particular, the Veteran reported the following circumstances: (1) receiving fire near his bunker; (2) receiving sniper fire or harassment fire in his area; and (3) an accidental flare that went off in his bunker. A review of the treatment records show that the Veteran reported that he was exposed to daily shots and that he feared death on a daily basis. In addition to the stressors reported by the Veteran, the Board notes that the Veteran was absent from his organization from April 30, 1971 to June 14, 1971.  

The Veteran's service personnel records confirm he performed duties as a truck driver and as an engineer in Vietnam from July 1970 to January 1972.  No efforts were made to attempt verification of the claimed stressors.  This matter must be remanded for verification of these stressors, in particular, by the United States Army and Joint Services Records Research Center (JSRRC). The Veteran should once again be provided information as to what evidence is required to support verification of these stressors. Upon remand, a formal request should be made to the JSRRC to assist in verifying the reported in-service stressors. 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).

As such, the Board finds that the VA did not fulfill its duty to assist when it did not confirm the Veteran's asserted in-service stressors.  Once stressors have been confirmed/denied, he must be afforded a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO should ensure that all due process requirements are met. The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal. 38 U.S.C. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he itemize and provide specific information regarding the stressor events that he alleged occurred during his service. He maintains the following: multiple exposures to enemy gunfire while stationed in Vietnam. He should be asked to identify specific dates, locations and units to which was assigned. 

2. With any additional information provided by the Veteran, and with the evidence already of record, the RO must prepare a summary of the Veteran's alleged in-service stressors. This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above. This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence. Thereafter, JSRRC should confirm the claimed stressors. 

All attempts should be made to obtain such records. If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Thereafter, the Veteran should be scheduled for a VA psychiatric examination. The RO must specify for the examiner the stressor or stressors which have been corroborated. The examiner should clearly report diagnoses for all current acquired psychiatric disorders. The examiner should then respond to the following: 

a) Is a diagnosis of PTSD warranted? If so, is it at least as likely as not (a 50% or higher degree of probability) related to fear of hostile military or terrorist activity while stationed in Vietnam OR related to any corroborated stressor during service? If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis. 

b) Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s), to include major depressive disorder and adjustment disorder is/are causally related to the Veteran's active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Thereafter, readjudicate the issue of entitlement to service connection for acquired psychiatric disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


